Citation Nr: 0209894	
Decision Date: 08/15/02    Archive Date: 08/21/02

DOCKET NO.  00-07 253A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

Entitlement to a compensable rating for contractures, little 
finger and thumb, left hand.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The appellant served on active duty from March 1967 to 
January 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of  a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Newark, New 
Jersey.

The veteran was severely injured in combat action in Vietnam 
when his truck hit a landmine.  He was burned over 70 percent 
of his body, and is currently rated 100 percent disabled due 
to his service-connected disabilities.  He has several 
different claims before the VA at this time.  However the 
only issue which has been fully developed for appellate 
consideration is shown on the title page.

A hearing was held before the Board Member signing this 
decision at the RO in April 2002.  A copy of the transcript 
of that hearing is attached.


FINDINGS OF FACT

1.  The service-connected left hand disabilities include 
deformities with contractures of the little finger and thumb, 
extensive scarring, and discolored and cyanotic skin; 
ankylosis is not shown.

2.  The functional loss of the left hand due to pain, 
cracking and bleeding of the skin, contractures with 
limitation of motion, and loss of strength approximates the 
degree of loss contemplated for ankylosis of the little 
finger and thumb, (minor) hand.


CONCLUSION OF LAW

The criteria for a 20 percent evaluation, but not higher, for 
contractures, little finger and thumb, left hand (minor), 
have been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.56, 4.59, 4.71a, Diagnostic Codes 5216-5227 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board observes that VA has a 
duty to notify the veteran of the evidence needed to 
substantiate his claim and to assist in the development of 
facts pertinent to the veteran's claim.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000, 114 Stat. 2096 
(2000) (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001), went into 
effect.  VA has promulgated revised regulations to implement 
these changes in the law.  66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

VA has a duty to assist the veteran in obtaining relevant 
evidence if a reasonable possibility exists that such 
assistance would aid in substantiating his claim.  The duty 
to assist includes obtaining records of relevant treatment at 
VA facilities and any other relevant records held by any 
Federal department or agency identified by the veteran.  If 
VA is unable to obtain records identified by the veteran, VA 
must notify him of the identity of the records that were not 
obtained, explain the efforts taken to obtain the records, 
and describe any further action to be taken.  

Moreover, the duty to assist includes providing a medical 
examination or obtaining a medical opinion if such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. §§ 5103 and 5103A (West Supp. 2001).  
These provisions apply to all claims filed on or after the 
date of enactment of the statute, or filed before the date of 
enactment and not yet final as of that date.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001).

The record reflects that the veteran has undergone several VA 
examinations and that he testified at a Travel Board hearing 
in April 2002.  The Board finds that VA has met its duty to 
assist the veteran in the development of his claim under the 
VCAA.  By virtue of the information contained in the 
statement and supplemental statements of the case issued 
during the pendency of the appeal, the veteran and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claim.  Further, the Board notes that the RO made reasonable 
efforts to obtain relevant records identified by the veteran 
and, in fact, it appears that all evidence identified by the 
veteran relevant to the claim has been associated with the 
claims file.  Therefore, the Board finds that the mandates of 
the VCAA have been satisfied.

Background.  In September 1968 while the veteran was serving 
in the Republic of Vietnam, his truck struck a landmine.  In 
the ensuing explosion he was burned over 68 percent of his 
body by burning gasoline.  He was evacuated and hospitalized 
from September 1968 through February 1969 and underwent 17 
surgical grafts including multiple skin grafts, and several 
left tibia bone grafts.

The veteran returned to duty but after several months 
developed limitation of motion of his left shoulder secondary 
to web contracture and a persistent irregular, tender skin 
defect over the anterior-medial aspect, left tibia.  He also 
developed limitation of movement of the right shoulder 
secondary to web contracture and burn scars. 

In December 1969 a medical review board found the veteran to 
be unfit for duty.  He was placed on the permanent disability 
retirement list in January 1970.  

By rating action in February 1970 the veteran was granted a 
100 percent convalescence disability rating for residuals of 
burns over 70 percent of his body surface with contractures 
of both axilla, and residual fractures of the left tibia.

Subsequently a December 1970 rating action revised and 
separated out the ratings as follows:  3rd degree burn, left 
axilla and arm; 3rd degree burn, right upper arm; 3rd degree 
burn left shin; and, 3rd degree burn left lower back and 
upper back.  Each was rated as 30 percent disabling.  He was 
also rated as 10 percent disabled for 2nd degree burns of the 
left ear.  Contracture, left 5th finger, and scar right shin 
were each rated as noncompensable.  The combined disability 
rating was 80 percent.

A rating action in August 1979 granted service connection for 
phobic reaction with anxiety and depression, rated 30 percent 
disabling.  The combined rating for the service-connected 
disabilities was increased from 80 percent to 90 percent.

In April 1997 the veteran submitted a claim for increased 
ratings.  He noted increased contractions of the left thumb 
and little finger.

In a VA examination in July 1997 the examiners noted that the 
veteran experienced cramps when he opened his left hand 
because of the scarring.  He had contractures in the left 
thumb and little finger secondary to scarring from the burns.  
The examiners noted that the veteran was right handed.  There 
was deformity of the left little finger at about 60-70 
degrees at the distal interphalangeal joint.  He could make a 
fist with the left hand, but he could not straighten his 
thumb or his little finger secondary to scarring.

In an April 1998 rating action the description of the 
contracture, left 5th finger disability was changed to 
contracture, left 5th finger and thumb.  The noncompensable 
rating for this disability was continued under Diagnostic 
Code 5227.

In September 1998 the veteran's primary care physician at a 
VA medical facility noted deformities of the veteran's left 
hand with contractures of the little finger and thumb.  He 
could make a fist but only with great difficulty.  He could 
not straighten either the little finger or thumb due to 
contracture.  The defects were secondary to his burn scars.

By a rating dated in October 2000, the RO established service 
connection for varicose veins of the left leg secondary to 
burns sustained in the land mine injury, hearing loss and 
tinnitus.  The RO also increased the ratings for the 
veteran's psychiatric disorder and the burns of the left 
axilla and arms.  The combined rating for the veteran's 
service-connected disabilities was increased from 90 percent 
to 100 percent from September 26, 2000.

In a VA examination in November 2000 the examiner noted the 
skin of the left hand was discolored and cyanotic, with 
normal temperature.  Extensive scarring was noted over the 
ulnar area and over the thenar and hypothenar eminence and 
dorsum of the thumb and on the wrist on the dorsal surface.  
A thick fibrous band was noted that restricted motion of the 
5th finger and prevented extension beyond 45 degrees of the 
proximal interphalangeal joint and 5 degrees of the distal 
interphalangeal joint.  He retained flexion.  A bony 
deformity of the 1st metatarsophalangeal joint was noted 
bilaterally.  Sensation diminished over the area of scarring.  
X-rays revealed flexion deformity involving the proximal 
interphalangeal joint of the 5th finger. 

In an April 2002 Travel Board hearing the veteran testified 
that with the exception of his left hand he felt adequately 
rated.  The veteran testified that he experiences a constant 
shooting pain in his hand and that the pain is so severe in 
the little finger that he must use Solarcaine spray to freeze 
it.  At least 10 months of the year he had difficulties with 
constant bleeding especially near his fingertips.  He had 
webbing between his fingers which cracked and bled.  Surgery 
had been recommended in 1988 to relieve some of the 
constricting of his muscles.  However he had a phobia about 
surgery and canceled it.  His thumb was painful through its 
length and the pain extended to the wrist.  The veteran's 
representative noted that from everything he understood "of 
38 C.F.R. the higher rating is 20 percent for a minor hand."  
He suggested that the left hand disability should be assigned 
a 20 percent rating based on musculature damage.

Law and Regulations.  The veteran's left hand disorder has 
been evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5227 
(ankylosis of individual finger, other than thumb, index, or 
middle finger) 

Under Diagnostic Code 5227, ankylosis of the little finger of 
the major or minor hand is rated as noncompensable, (major or 
minor hand) unless it is extremely unfavorable.  In the case 
of extremely unfavorable ankylosis, the little finger 
disability will be rated as amputation under Diagnostic Codes 
5156..  38 C.F.R. § 4.71a, Diagnostic Code 5227 (2001).

The Board notes that the original grant of service connection 
was described as contracture of the left 5th finger and 
properly rated under DC 5227.  In the April 1998 rating 
action the rating was amended to include contracture of the 
thumb as well as contracture of the left 5th finger.  Thus, 
the disability now includes two digits of one hand and can be 
rated under Diagnostic Code 5223, which provides criteria for 
rating favorable ankylosis of two digits of one hand.

Under Diagnostic Codes 5223, favorable ankylosis or limited 
motion of the thumb and little fingers permitting flexion of 
the tips to within two inches of the transverse fold of the 
palm warrants a 20 percent evaluation.  Limitation of motion 
of less than one inch in either direction is not considered 
disabling.  The Board notes that Diagnostic Code 5223 is the 
only applicable code for range of motion of the fingers 
involved in this matter.  For rating purposes, the 
interphalangeal, metacarpal and carpal joints of the upper 
extremities are considered groups of minor joints.  38 C.F.R. 
§ 4.45(f) (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001)

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25(b).  One 
exception is the anti-pyramiding provision of 38 C.F.R. § 
4.14, which states that evaluation of the "same disability" 
or the "same manifestation" under various diagnoses is to be 
avoided.  In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), 
the United States Court of Appeals for Veterans Claims 
(Court) held that where "none of the symptomatology for any 
one of [the] conditions is duplicative of or overlapping with 
the symptomatology of the other two conditions" the 
conditions should be rated separately (emphasis in original).

Analysis.  The Board has reviewed the veteran's description 
of the disability he experiences due to his service-connected 
disorder of the left hand.  Essentially, the veteran 
maintains that this level of disability warrants a 20 percent 
schedular rating.  The Board concludes that the medical 
evidence, including the results of VA examinations in July 
1997 and November 2000, reflect that the veteran's left hand 
disorder is more appropriately rated under Diagnostic Code 
5223 rather than under Diagnostic Code 5227, and that a 20 
rating is warranted under this code.

The records reflects a flexion deformity of the left little 
finger and bony deformity of the thumb.  The skin of his left 
hand is discolored and cyanotic, with extensive scarring.  
The veteran has testified that he experiences a constant 
shooting pain in this hand and that he has difficulty with 
constant bleeding.  The pain is so severe in the little 
finger that he must use Solarcaine spray to freeze it.  The 
veteran is unable to straighten his thumb or his little 
finger secondary to scarring.  Additionally, a thick fibrous 
band restricts motion of the little finger.  While the record 
does not demonstrate ankylosis of the thumb or little finger, 
the impairment demonstrated approximates the impairment 
required for a 20 percent rating under the provisions of 
Diagnostic Code 5223.  As noted above, the provisions of 
Diagnostic Code 5223 indicate that this disability is rated 
based upon ankylosis of the little finger and thumb, minor 
hand.  The medical evidence of record indicates that the 
veteran's overall disability of his left hand is most 
representative of the level of disability for a rating of 20 
percent under Diagnostic Code 5223.  Accordingly, the Board 
finds that a rating of 20 percent is appropriate under 
Diagnostic Code 5223.

The Board has considered whether the veteran may be entitled 
to separate ratings for the thumb and the little finger based 
on ankylosis under Diagnostic Codes 5224 and 5227 (with the 
little finger being rated as amputation under Diagnostic Code 
5156).  However, such an approach would not result in a 
disability rating in excess of 20 percent unless unfavorable 
ankylosis were shown.  Inasmuch as ankylosis is not shown, 
there is no basis for an increased rating or ratings under 
these codes.

Diagnostic Code 5308 provides criteria for rating impairment 
to Muscle Group VIII for the nondominant hand.  This muscle 
group controls extension of the wrist, fingers, and thumb, as 
well as abduction of the thumb.  However, the maximum rating 
provided by this code is 20 percent for severe impairment.  
In assigning a 20 percent rating for the left little finger 
and thumb impairment under Diagnostic Code 5223, the Board 
has taken into consideration the fact that the veteran is 
unable to straighten his thumb or his little finger.  
Accordingly, the Board finds that a rating in excess of 20 
percent cannot be assigned under Diagnostic Code 5308 and 
that a separate rating may not be assigned under this code 
for muscle damage since both codes contemplates impairment of 
extension of the finger and thumb.  See 38 C.F.R. § 4.14.

The Board recognizes that there are situations in which the 
application of 38 C.F.R. 4.40 and 4.45 is warranted in order 
to evaluate the existence of any functional loss due to pain, 
or any weakened movement, excess fatigability, 
incoordination, or pain on movement of the veteran's left 
hand when the rating code under which the veteran is rated 
does not contemplate these factors.  In this instance, the 
evidence of record does not demonstrate that the veteran has 
additional functional loss of the left hand that is 
sufficient to warrant an additional disability evaluation 
based on 38 C.F.R. §§ 4.40 and 4.45.


ORDER

A 20 percent evaluation for contracture of the little finger 
and thumb of the left hand is granted, subject to the law and 
regulations governing the payment of monetary benefits.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

